Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Election/Restriction
As set forth in 37 C.F.R. 1.176(b):
Restriction between subject matter of the original patent claims and previously unclaimed subject matter may be required (restriction involving only subject matter of the original patent claims will not be required). If restriction is required, the subject matter of the original patent claims will be held to be constructively elected unless a disclaimer of all the patent claims is filed in the reissue application, which disclaimer cannot be withdrawn by applicant.

Claims 17, 21, and 23 are directed to an invention or species that is independent or distinct from the invention set forth in patent claims 1-16, 18-20, and 22.  
Patent claims 1-16 and 18 are drawn to the embodiment comprising a liquid-proof container, a fluid source, and a pump.
Amended patent claim 17, and reissue claims 21, and 23 are drawn to the embodiment having a virtual liquid.

See MPEP § 1450.   

Lack of Defect   
Failure to file a Divisional or Continuation application covering non-elected invention(s) following a restriction requirement is not considered to be error causing a patent granted on elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  
During the examination of application 14/536,630 (which issued as the 9,721,437 patent being reissued), originally-filed claims 18 and 19, drawn to the virtual container and virtual fluid, were non-elected by Applicant in response to a restriction requirement and then cancelled by the original Examiner.  See the Notice of Allowance and the Interview Summary attached thereto, both mailed June 2, 2017.    
The Issue Fee was paid June 23, 2017, and the patent was issued August 1, 2017, without Applicant filing a Continuation or Divisional application to further prosecute claims drawn to the non-elected species.  
As set forth in MPEP 1412.01(I):
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); See also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of defect in the original patent and lack of error in obtaining the original patent.  

Therefore, should Applicant file claims 17, 21, and 23 in a continuing or a divisional application, they would be subject to a rejection under 35 U.S.C. 251 for lack of defect in the original patent and lack of error in obtaining the original patent.  See especially In re Orita, 550 F.2d 1277, 193 U.S.P.Q. 145 (C.C.P.A. 1977).

Reissue Applications – Response to Amendment
The amendment to the claims filed with the application is objected as failing to comply with 37 CFR 1.173.
Claims 1 and 18 are identified as “twice amended” when they have been amended only once in this reissue application.  See 37 CFR 1.173(b)(2) for the manner of making amendments in reissue, and 37 CFR 1.173(g) which states that amendments in reissue are made relative to the patent being reissued.
The use of strikethrough and double brackets is not permitted in reissue.  Terms which are to be deleted must be shown in single brackets.  See 37 CFR 1.173(d). 
Note that the manner of making amendments in reissue applications is different than in non-provisional utility applications and is governed by 37 CFR 1.173.  See MPEP 1453.

Reissue Applications –Consent of Assignee
The Consent of Assignee is objected to because the title of the person signing, “General Counsel,” is not recognized as an officer of the assignee, and the person who signed it has not been established as being authorized to act on behalf of the assignee does not convey that the person signing has authority to sign.
  As set forth in MPEP 325, subsection V:  “A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee.”  
See also 37 CFR 1.172(a) and MPEP 1410.02.

Reissue Declaration
The reissue oath/declaration filed with this application is defective because it does not identify an error for reissue.
In the error statement, the explanation that “Claims 1 and 18 were not presented as linking claims during prosecution and resulted in the inventor claiming less that he had the right to claim in the patent” sets forth a reason for reissue, but does not specify an actual error.  In a broadening reissue such as this, the oath/declaration must specifically identify any error in the claims by reference to the specific claim(s) and the specific claim language which renders the patent wholly or partly invalid or inoperative.  
The remainder of the errors listed do not specify any language in the identified claims and therefore do not satisfy the requirements.  Set forth in MPEP 1414.
As set forth in MPEP 1414(II):

In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. (emphasis added)

See 37 CFR 1.175 and MPEP § 1414.

Claim Rejections - 35 USC § 251
Statement of Statutory Basis:
(a)  IN GENERAL.  Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent.  No new matter shall be introduced into the application for reissue. 

(b)  MULTIPLE REISSUED PATENTS.  The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents.
 
(c)  APPLICABILITY OF THIS TITLE.  The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 

(d)  REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Defective Reissue Declaration  
Claims 1-16, 18-20, and 22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.


Drawings
The drawings are objected to under 37 CFR 1.84(p)(5) because they include the reference character 45 which is not mentioned in the specification.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance. 
Note that drawing corrections in reissue applications are governed by 37 CFR 1.173.  See MPEP 1413 and 1453 for information concerning drawing amendments in reissue.
    
Specification
The disclosure is objected to because in line 50 of column 8, and in line 67 of column 13, it appears that the term “florescent” should be changed to - -fluorescent- -. 
The disclosure is further objected to because the reference character 45, found in figure 1, is not described in the specification.
Appropriate correction is required.   
Note that amendments in reissue applications are governed by 37 CFR 1.173.  See MPEP 1413 and 1453 for information concerning the manner of amending the specification in reissue.
Claim Objections
Claim 6 is objected to because the term “gameelement” should be separated into two words.
In line 16 of claim 18, the term “on at” appears to be a typographical error and should probably be changed to - -at the- -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 11, 13, 18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is not clear if the fluid, the fluid source, and the pump are the same as those set forth in claim 2, or if these are additional/duplicate elements added to the invention of claim 2.  
In claims 10 and 11, the function of the predetermined level of liquid is not clear.  In the phrase “a predetermined outcome must occur… after a predetermined level of liquid,” it appears that additional explanation is needed as to what is accomplished by the level of liquid, and/or how this level triggers a bonus payment or game.  

Claim 18 is indefinite because it purports to be a method claim in its preamble, but sets forth no actual method steps for playing a wagering game.  The claim is indefinite as to which statutory class of invention it belongs.
   
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Inasmuch as Applicant considers claims 1 and 18 to be linking claims between the two embodiments disclosed in the application, the recitations of the see-through container, the fluid source, and the volume of liquid are considered to encompass both physical and virtual representations of these elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 10-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFever (US PGPub 2011/0003637).
LeFever discloses a gaming apparatus comprising:
a)    a base wagering game apparatus comprising a processor (¶ 0051), symbol display component 52, 54, and player input controls 30, 32, said base wagering game apparatus enabling a base wagering game (¶ 0158-0159); and
b)    a secondary game element (¶ 0160-0161) visible from the base wagering game, wherein the secondary game element comprises a see-through container 82, and a source for changing a visible volume of liquid within the see-through container (¶ 0166);
wherein winning outcomes in the base wagering game causes the source of pump in the secondary game element to change the nail visible volume of liquid within the container so that a changed level of liquid within the container can be seen, and when a predetermined level of liquid is attained within the container, a bonus payment or bonus game is initiated as a resolution of wagers placed through the player input controls (see ¶¶ 0157-0179, and figures 5A-5I, at least).
With respect to claims 4 and 5, see figures 5A-5I and ¶¶ 0178-0179.  The predetermined level of liquid lowered when the container is emptied.

With respect to claim 8, only one of the multiple base wagering game apparatus receives a bonus payment or bonus game when the predetermined level of liquid is attained within the container.  See ¶¶ 0178-0179, at least.
As claims 10 and 11 are best understood, the processor is configured so that a predetermined outcome must occur in one of the multiple base wagering games after a predetermined level of liquid to trigger the bonus payment or bonus game because the winning playing in the base game(s) receives the cumulative award/bonus payment.
With respect to claims 12-14, inasmuch as the starting values and progressive awards are disclosed as examples, the processor is configured to alter the predetermined outcome that must occur according to changes in the level of liquid, and according to a degree of changes in the level of liquid.  See ¶¶ 0018-0019 for instance.  
With respect to claim 15, the container 82 does not expand or deflate as the volume of liquid changes in the container.
With respect to claim 18, LeFever further discloses a method of playing a wagering game on a gaming apparatus comprising,
a)    a base wagering game apparatus comprising a processor (¶ 0051), symbol display component 52, 54, and player input controls 30, 32, said base wagering game apparatus enabling a base wagering game;
b)    a secondary game element (¶¶ 0160-0161) visible from the base wagering game, wherein the secondary game element comprises a see-through container 82, 
wherein winning outcomes in the base wagering game causes the source of pump in the secondary game element to change the visible volume of liquid within the container so that a changed level of liquid within the container can be seen, and when a predetermined level of liquid is attained within the container, a bonus payment or bonus game is initiated as a resolution of wagers placed through the player input controls; and
wherein the processor accepts a wager on a wagering game played on the base wagering game apparatus, and when the processor recognizes a winning outcome on at conclusion of a round of the wagering game, the processor causes an exchange of liquid between the reservoir and the container so that a liquid level in the container is altered, and predetermined amounts of altered volumes of liquid in the container alter amounts of at least one payout available during play of a next round of the wagering game.  (See ¶¶ 0157-0179)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LeFever.
more than one of the multiple base wagering game apparatuses receive a bonus payment or bonus game when the predetermined level of liquid is attained within the container.  
However, it would have been obvious to those of ordinary skill in the art at the time of filing the invention to have decided that more than one player, i.e., more than one of the multiple base wagering game apparatuses, receive a bonus payment or bonus game when the predetermined level of liquid is attained within the container as desired.  In other words, those of ordinary skill could readily decide, as a design expedient, how many winners are determined when a predetermined fluid level is achieved.

Allowable Subject Matter
Claims 2, 16, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

These claims therefore define the liquid as a physical fluid, the source as a physical fluid source, the container as a physical container, and the pump as the physical means to move fluid into and out of the container.
The closest prior art, LeFever, teaches a virtual or animated container that is filled with virtual or animated liquid during the wagering game.  LeFever does not teach or fairly suggest that the container and the liquid depicted on the screen is or could be replaced with a physical container filled with a physical liquid, nor does LeFever disclose a pump for moving the liquid.
Toyoda (U.S. Patent 7,878,898) teaches a wagering game in which a transparent tank is filled with water and “living things,” but the tank is not filled in response to any results of the primary game, and appears to merely provide “improved visual effects…  facilitating the player's ability to visually recognize the information displayed by the display means.”
Englman (U.S. Patent 8,747,205) discloses a wagering game having a primary game and a secondary game in which the results of the first game cause a virtual or animated plant to be watered and grow in the secondary game.  Englman does not teach or fairly suggest a container, physical liquid, or a pump for moving liquid.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references show additional games which include a secondary game.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 





/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                 Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferee: /SC/

Conferee: /GAS/